Matter of Foreclosure of Tax Liens (2015 NY Slip Op 00538)





Matter of Foreclosure of Tax Liens


2015 NY Slip Op 00538


Decided on January 21, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 21, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
PETER B. SKELOS
SHERI S. ROMAN
ROBERT J. MILLER, JJ.


2013-01563
 (Index No. 10999/11)

[*1]In the Matter of Foreclosure of Tax Liens, etc. City of Peekskill, respondent, Dashley Realty, Inc., appellant.


George W. Echevarria, Ossining, N.Y., for appellant.
Edward P. Dunphy, Corporation Counsel, Peekskill, N.Y. (Marie R. Hodukavich of counsel), for respondent.

DECISION & ORDER
In a proceeding pursuant to RPTL article 11 to foreclose a tax lien, Dashley Realty, Inc., appeals from an order and judgment (one paper) of the Supreme Court, Westchester County (Walker, J.), dated October 1, 2012, which granted the petitioner's motion for summary judgment on the petition and awarded the subject property to the petitioner.
ORDERED that the order and judgment is affirmed, with costs.
In response to the petitioner's prima facie showing, inter alia, that it complied with the notice requirements for a tax foreclosure proceeding (see RPTL 1125; In Rem Tax Foreclosure Action No. 47, 19 AD3d 547, 548; Sendel v Diskin, 277 AD2d 757, 758-759), the appellant failed to demonstrate the merit of its defenses or the existence of any triable issues of fact (see RPTL 1130; RPTL 1134). In particular, the appellant admitted that it received actual notice of the proceeding (see Matter of Vilca v Village of Port Chester, 255 AD2d 593, 594; Pompe v City of Yonkers, 179 AD2d 628, 629). In addition, the appellant's defense that the amount assessed was incorrect was properly rejected (see Matter of County of Orange [Al Turi Landfill, Inc.], 75 AD3d 224, 239; Matter of County of Orange [CKC of N.Y.], 278 AD2d 416).
The appellant's remaining contentions are either not properly before this Court or without merit.
Accordingly, the Supreme Court properly granted the petitioner's motion for summary judgment on the petition and awarded the subject property to the petitioner.
RIVERA, J.P., SKELOS, ROMAN and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court